Title: From James Madison to William C. C. Claiborne, 25 February 1805
From: Madison, James
To: Claiborne, William C. C.


Sir.
Department of State February 25th. 1805.
Your several letters of the 8th. 10. 11. 15. 23. & 31 Decr: & 1. 5. 6. 13 &. 14 of January have been successively received; the most of them after having been long on the way. The steps taken by the Spaniards as communicated in those of the latest dates, for strengthening and advancing their military posts, justly claim attention. Whatever the motive may be, the tendency of them cannot be favorable to the tranquility and friendship between the two Nations, which it must be the interest of Spain as much at least as of the U: States to preserve. As long since as the 21st. of Septr: last Mr. Pinckney communicated to the Spanish Government a proposition & recommendation on the part of the President that no new positions or augmentations of military force should take place on either side, within the territories claimed by both, Eastward of the Mississippi; and the manifest propriety of this mutual forbearance throughout the territories in controversy while negotiations were in train, ought to be readily admitted, and ought to have produced immediately counter-orders in relation to any military dispositions, which a jealousy or false policy in the Spanish Govt. might have previously suggested. It is not impossible that such counter-orders may have been issued, and that notwithstanding the lapse of time, they may not have reached the proper hands. Be this as it may the President has thought it expedient that some provisional arrangements for the case, which you will learn from the Department of War, should be made on our part; that this determination should be candidly imparted to the Ma[r]quis de Casa Calvo, if still at, New Orleans; and that with assurances that the arrangements are merely provisional, he should be urged to take the most effectual measures in his power for restoring every thing to the military footing which existed at the cession of Louisiana to the United States. The relation which France bears both to Spain & the United States on the subject of Louisiana, makes it also proper in the judgment of the President, that the views of this Government should be explained to the French Minister here, and an occasion thence given him for superadding his Counsel & influence with the Spanish authorities. The weight of these explanations cannot fail to be the greater, both with the French Minister and the Marquis of Casa Calvo, on account of the war which has commenced between G. Britain & Spain. The manifesto of Spain is dated on the 12th. of Decr. The formal annunciation of it on the part of G—Britain has not yet appeared. There can be no room for pretending that the military steps within the territories in question, taken by the Spanish officers, had or can have reference to the danger of attacks from Great Britain. The relations subsisting between Great Britain and the United States and the light in which any such intrusions of the former, would present itself to the latter, are a sufficient guarantee that they will not be attempted. I only add on this subject that the President relies on your vigilance in obtaining & communicating intelligence of every Spanish movement or project which it may be interresting to the Government to possess, and particularly that he wishes you to take immediate measures the nature and extent of the Spanish establishment made or contemplated at the Bay of St. Bernard or its vicinity.
Notwithstanding the approaching term of the Session, Congress have come to no final decision with respect to the object of the memorial of the Inhabitants of Louisiana. The papers enclosed contain the views entertained with respect to the future government of the Territory, by the respective branches, as far as these views have been developed. I am &c.
James Madison.
